DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first office action, non-final rejection on the merits. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 62351182 filed on 06/16/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1,4-5,7,9-11,23,26,18-31 and 33-36 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shirdel et al. (US 20160281494 A1), (hereinafter Shirdel).
Regarding  independent claim 1 Shirdel teaches a method of estimating flowrate of a fluid in a pipeline, comprising (Para[0012], “ to determine a steam injection flow profile for the steam injection and associating each selected algorithm with a weight”): measuring first acoustic data from the pipeline ( Para [0154], “At 570, the HSITF 400 may be used to generate flow loop data including steam flow acoustic and temperature patterns, heat loss coefficients, pressure differences for steam flow in pipe,”); estimating a flowrate of the fluid in the pipeline, based on the first acoustic data ( Para[0153], “a test facility includes an automated test flow loop that is employed with a fiber optic bundle in a horizontal section to monitor, temperature and acoustic data of steam flow (i.e. first acoustic data) in a controlled and measured environment.”) and based on a correlation ( established between second acoustic data and corresponding flowrate data from an experimental pipeline (Para [0157], “For example, a library or database of measured flow rates and steam quality in the tubing (i.e. experimental pipeline) and annulus, measured acoustic and temperature surveillance data from the fiber optic bundle and pressure sensors data is collected. The database (i.e. second acoustic data) may be used to generate a steam injection flow profile (590 pattern recognition algorithm #11”) based upon patterns of acoustic surveillance data and temperature profiles observed for various flow conditions in the tubing and annulus.”), the correlation being established by a machine learning process using the second acoustic data and corresponding flowrate data as inputs to the machine learning process ( Para[0158], “ In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial Neural Network (i.e. machine learning) or classification methods (such as unsupervised learning methods (i.e. machine learning)) are applied to find the relationships of system inputs such as flow geometry, valve positions, tubing and annulus pressures, steam qualities”).
Regarding independent claim 11 Shirdel teaches measuring first acoustic data from the pipeline ( Para [0154], “At 570, the HSITF 400 may be used to generate flow loop data including steam flow acoustic and temperature patterns, heat loss coefficients, pressure differences for steam flow in pipe,”); estimating a flowrate of the fluid in the pipeline, based on the first acoustic data ( Para[0153], “a test facility includes an automated test flow loop that is employed with a fiber optic bundle in a horizontal section to monitor, temperature and acoustic data of steam flow (i.e. first acoustic data) in a controlled and measured environment.”) and based on a correlation ( established between second acoustic data and corresponding flowrate data from an experimental pipeline (Para [0157], “For example, a library or database of measured flow rates and steam quality in the tubing (i.e. experimental pipeline)  and annulus, measured acoustic and temperature surveillance data from the fiber optic bundle and pressure sensors data is collected. The database (i.e. second acoustic data) may be used to generate a steam injection flow profile (590 pattern recognition algorithm #11”) based upon patterns of acoustic surveillance data and temperature profiles observed for various flow conditions in the tubing and annulus.”), the correlation being established by a machine learning process using the second acoustic data and corresponding flowrate data as inputs to the machine learning process ( Para[0158], “ In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial Neural Network (i.e. machine learning) or classification methods (such as unsupervised learning methods (i.e. machine learning)) are applied to find the relationships of system inputs such as flow geometry, valve positions, tubing and annulus pressures, steam qualities”).

Regarding independent claim 23 Shirdel teaches a system for estimating flowrate of a fluid in a pipeline, comprising: an optical fiber positioned in acoustic proximity to the pipeline ( Para [0049], “The high-confidence steam injection flow profiles are determined based upon convergence of multiple computational algorithms using an approach that works robustly with liner, casing and tubing (i.e. pipeline) deployed fiber optic surveillance and conformance control systems”)  and configured to detect sounds from the pipeline ( Fig 1 B, Para[0066]); an optical interrogator optically coupled to the optical fiber (Para[0073], “The capillary tubing houses at least one optical fiber, with each optical fiber including one or more sensing points at various locations along the optical fiber. Those fibers may include, but are not limited to: a single mode fiber used for distributed acoustic sensing (“DAS)( i.e. optical interrogator)”)and configured to convert the detected noise into first acoustic data ( Para[0089], “acoustic noise”); and one or more processors communicative with the optical interrogator and configured to ( Para[0087], “ A DAS system is used for DAS sensing as part of a fiber optic Surveillance system, whereby a single length of longitudinal fiber (hereinafter DAS fiber) is optically interrogated by one or more input pulses, to provide Substantially continuous sensing of vibrational activity along its length.): estimating a flowrate of the fluid in the pipeline, based on the first acoustic data ( Para[0153], “a test facility includes an automated test flow loop that is employed with a fiber optic bundle in a horizontal section to monitor, temperature and acoustic data of steam flow (i.e. first acoustic data) in a controlled and measured environment.”) and based on a correlation ( established between second acoustic data and corresponding flowrate data from an experimental pipeline (Para [0157], “For example, a library or database of measured flow rates and steam quality in the tubing (i.e. experimental pipeline)  and annulus, measured acoustic and temperature surveillance data from the fiber optic bundle and pressure sensors data is collected. The database (i.e. second acoustic data) may be used to generate a steam injection flow profile (590 pattern recognition algorithm #11”) based upon patterns of acoustic surveillance data and temperature profiles observed for various flow conditions in the tubing and annulus.”), the correlation being established by a machine learning process using the second acoustic data and corresponding flowrate data as inputs to the machine learning process ( Para[0158], “ In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square Artificial Neural Network (i.e. machine learning) or classification methods (such as unsupervised learning methods (i.e. machine learning)) are applied to find the relationships of system inputs such as flow geometry, valve positions, tubing and annulus pressures, steam qualities”).
Regarding Claim 2 and 26 Shirdel teaches the method of claim 1 and 23 respectively.
	Shirdel further teaches wherein the second acoustic data is processed such that at least some of the second acoustic data is transformed from a time domain into a frequency domain (Para [0210], “to convert the data from space-time domain to wavenumber-frequency domain using 2D Fourier Transform”).  
Regarding Claim 4 and 28 Shirdel teaches the method of claim 1 and 23 respectively.
	Shirdel further teaches wherein the second acoustic data comprises second acoustic data as a function of a position along the experimental pipeline (Para [0087], “optical fiber 186 of capillary tubing 180 in FIG. 1B may be the DAS fiber. The DAS system also comprises a DAS interrogation box connected to the DAS fiber at the surface. The term “acoustic” shall be taken to mean any type of mechanical vibration or pressure wave, including seismic waves and sounds from sub-Hertz to 20 KHz. Optical pulses are launched into the DAS fiber and the radiation backscattered from within the DAS fiber is detected and analyzed. Rayleigh backscattering analysis is used to quantify vibration, seismic waves, or sound.” Also based on Para [0088], “analyzing the radiation backscattered within the DAS fiber, the DAS fiber can effectively be divided into a plurality of discrete sensing portions (i.e. position) which may be (but do not have to be) contiguous. Within each discrete sensing portion, mechanical vibrations of the DAS fiber, for instance from acoustic sources, cause a variation in the amount of Rayleigh backscatter from that portion. This variation can be detected and analyzed and used to give a measure of the acoustic spectrum intensity of disturbance of the DAS fiber at that sensing portion (i.e. function of position)”).

Regarding Claim 5 and 29 Shirdel teaches the method of claim 1 and 23 respectively.
	Shirdel further teaches wherein the machine learning process comprises an artificial neural network (Para [0158], “In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial neural network)”).

Regarding Claim 7 and 31 Shirdel teaches the method of claim 1 and 23 respectively.
	Shirdel further teaches wherein the pipeline and the experimental pipeline are the same pipeline (Para [0157], “At 570, in some embodiments patterns can be generated from the HSITF 400. For example, a library or database of measured flow rates and steam quality in the tubing and annulus, measured acoustic and temperature surveillance data from the fiber optic bundle and pressure sensors data is collected. The database may be used to generate a steam injection flow profile (590 pattern recognition algorithm #11) based upon patterns of acoustic Surveillance data and temperature profiles observed for various flow conditions in the tubing and annulus.”).

Regarding Claim 9 and 33 Shirdel teaches the method of claim 1 and 23 respectively.
	Shirdel further teaches wherein estimating flowrate of the fluid in the pipeline comprises estimating flowrate of the fluid at a first point in the pipeline, wherein the corresponding flowrate data comprises flowrate data at a second point in the experimental pipeline (Para [0073], “At least one conduit in the wellbore, e.g., a metal tubing, is to house the optical fibers (hereinafter “capillary tubing). The capillary tubing houses at least one optical fiber, with each optical fiber including one or more sensing points (i.e. first and second points in pipe) at various locations along the optical fiber”. Also based on Para [0125], “Examples of acoustic Surveillance data include the data sample format, the data sampling frequency, date and time of the acquisition for each sample, measured depth location with predefined channel length resolution from a reference point (i.e. two points at opposite end of channel length) , the acoustic noise intensity and phase generated by any fluid move”) in the wellbore 105 or oration 101 or any other vibrational deformation and movements around the DAS fiber for each recording time and channel).  

Regarding Claim 10 and 34 Shirdel teaches the method of claim 1 and 23 respectively.
	Shirdel further teaches further comprising identifying a leak in the pipeline by comparing an estimation of flowrate at a first point in the pipeline to an estimation of flowrate at a second point in the pipeline, the estimations being carried out according to the method of any one of claims 1 to 9 (Para[0171], “In one embodiment, the acoustic surveillance data can also be used to detect the orifice noises in high frequency ranges to identify the tubing steam leakage or tubing cracks.” Also based on Para [0073], “At least one conduit in the wellbore, e.g., a metal tubing (i.e. pipeline), is to house the optical fibers (hereinafter “capillary tubing). The capillary tubing houses at least one optical fiber, with each optical fiber including one or more sensing points at various locations along the optical fiber).

Regarding Claim 35 Shirdel teaches the method of claim 1.
	Shirdel further teaches obtaining the second acoustic data and the corresponding flowrate data from the experimental pipeline (Para [0157], “At 570, in some embodiments patterns can be generated from the HSITF 400. For example, a library or database of measured flow rates and steam quality in the tubing and annulus, measured acoustic and temperature surveillance data from the fiber optic bundle and pressure sensors data is collected. The database (i.e. second data from experimental pipeline) may be used to generate a steam injection flow profile (590 pattern recognition algorithm #11) based upon patterns of acoustic Surveillance data and temperature profiles observed for various flow conditions in the tubing and annulus.”); and using the machine learning process to establish the correlation between the second acoustic data and the corresponding flowrate data ( Para [0158], “In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial Neural Network) or classification methods (such as unsupervised learning methods).

Regarding Claim 36 Shirdel teaches the method of claim 11.
	Shirdel further teaches obtaining the second acoustic data and the corresponding flowrate data from the experimental pipeline (Para [0157], “At 570, in some embodiments patterns can be generated from the HSITF 400. For example, a library or database of measured flow rates and steam quality in the tubing and annulus, measured acoustic and temperature surveillance data from the fiber optic bundle and pressure sensors data is collected. The database (i.e. second data from experimental pipeline) may be used to generate a steam injection flow profile (590 pattern recognition algorithm #11) based upon patterns of acoustic Surveillance data and temperature profiles observed for various flow conditions in the tubing and annulus.”); and using the machine learning process to establish the correlation between the second acoustic data and the corresponding flowrate data ( Para [0158], “In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial Neural Network) or classification methods (such as unsupervised learning methods).
 .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over  Shirdel et al. in view of Mullaney et al. (US 20150315773 A1) (hereinafter Mullaney).
Regarding claim 8 and 32 Shirdel teaches the method of claim 1 and claim 23 respectively.
	Shirdel is silent with regards  wherein the experimental pipeline comprises a virtual pipeline modelling the pipeline.
	Mullaney teaches wherein the experimental pipeline comprises a virtual pipeline modelling the pipeline (Para [0116], “continue building up a virtual model for the PDCM that is illustrated in FIGS. 1 to 3, the user would use the mouse or other input means to select a virtual model of a pipe”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the experimental pipeline comprises a virtual pipeline modelling the pipeline as taught by Mullaney into the fiber optic of Shirdel since the technique of Mullaney is applied on pipeline. Therefore, this technique of virtual modeling facilitates better piping positioning approximation and a better design for better flow rate (Mullaney, Fig 16, Para [0002]- [0005]).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over  Shirdel et al. in view of Atkins et al. (US 20090022181) (hereinafter Atkins). 
 Regarding claim 24 Shirdel teaches the system of claim 23.
	Shirdel is silent with regards to wherein the optical fiber comprises a pair of fiber Bragg gratings tuned to substantially identical center wavelengths.
	Atkins teaches wherein the optical fiber comprises a pair of fiber Bragg gratings tuned (Abstract, “The embodiments of the invention provide an apparatus for optical spectral filtering and dispersion control for wavelength multiplexed laser sources using fiber Bragg gratings. More specifically, the apparatus includes a laser diode having a first end and a second end opposite the first end. The first end of the laser diode has a first semi-transparent portion; and, the second end of the laser diode has a second semi-transparent portion. The apparatus further includes an optical fiber connected to the second end of the laser diode”) to substantially identical center wavelengths (Para [0019], “The embodiments of the invention provide spectral control of the individual lasers that comprise a WDM or DWDM network, so
that their spectral content is better matched to the properties of an optical fiber and thus minimizes dispersion over long distances. It may also be possible to place center wavelengths closer together and thereby increase the information carrying capacity of the network.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the optical fiber comprises a pair of fiber Bragg gratings tuned to substantially identical center wavelengths as taught by Atkins into the fiber optic of Shirdel since the technique of Atkins is applied on fiber optic. Therefore, this technique of tuning to identical wavelength facilitate noise cancellation and proper optical communication increasing information carrying capacity of network (Atkins, Para [0019]- [0022]).

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Felemban et al. (US 20160356665 A1) – This at teaches pipeline monitoring system with wireless sensors which can collect flow data and analyze for leak.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/18/2022